COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bray and Senior Judge Overton


SHERRY WRIGHT
                                            MEMORANDUM OPINION *
v.   Record No. 1513-00-4                       PER CURIAM
                                             DECEMBER 5, 2000
ALEXANDRIA DIVISION OF SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                         John E. Kloch, Judge

            (Janell M. Wolfe; Law Office of Janell M.
            Wolfe, on brief), for appellant.

            (Ignacio B. Pessoa, City Attorney; Jill R.
            Applebaum, Assistant City Attorney; Office
            of the City Attorney, on brief), for
            appellee.

     Sherry Wright appeals the decision of the circuit court

terminating her parental rights to her infant son.      She contends

the evidence was insufficient to satisfy the statutory

requirements under the clear and convincing standard of proof.

Upon reviewing the record and briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the decision of the trial court.   Rule 5A:27.

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount

consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Development, 13 Va. App.

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
123, 128, 409 S.E.2d 460, 463 (1991).   "Code § 16.1-283 embodies

'the statutory scheme for the . . . termination of residual

parental rights in this Commonwealth' [which] . . . 'provides

detailed procedures designed to protect the rights of the parents

and their child,' balancing their interests while seeking to

preserve the family."   Lecky v. Reed, 20 Va. App. 306, 311, 456

S.E.2d 538, 540 (1995) (citations omitted).   "'In matters of a

child's welfare, trial courts are vested with broad discretion in

making the decisions necessary to guard and to foster a child's

best interests.'"   Logan, 13 Va. App. at 128, 409 S.E.2d at 463

(citation omitted).   The trial judge's findings, "'when based on

evidence heard ore tenus, will not be disturbed on appeal unless

plainly wrong or without evidence to support it.'"   Id. (citation

omitted).

     The trial court ruled that DSS presented clear and convincing

evidence sufficient to meet the statutory requirements of Code

§ 16.1-283(B).   Under that section, the parental rights of a

parent of a child found to be neglected or abused may be

terminated if the trial court finds that the neglect suffered by

the child "presented a serious and substantial threat to his life,

health or development" and that, notwithstanding appropriate

rehabilitative efforts made by the agencies, "[i]t is not

reasonably likely that the conditions which resulted in such

neglect or abuse can be substantially corrected or eliminated so



                               - 2 -
as to allow the child's safe return to his parent . . . within a

reasonable period of time."   Code § 16.1-283(B)(1) and (2).

     It is prima facie evidence of the conditions set out in Code

§ 16.1-283(B)(2) if there is evidence that:

          a. The parent or parents are suffering from
          a mental or emotional illness or mental
          deficiency of such severity that there is no
          reasonable expectation that such parent will
          be able to undertake responsibility for the
          care needed by the child in accordance with
          his age and stage of development; . . . or

             *     *     *      *      *      *     *

          c. The parent or parents, without good
          cause, have not responded to or followed
          through with appropriate, available and
          reasonable rehabilitative efforts on the
          part of social, medical, mental health or
          other rehabilitative agencies designed to
          reduce, eliminate or prevent the neglect or
          abuse of the child.

Code § 16.1-283(B)(2)(a) and (c).

     The evidence supports the trial court's finding.    Despite the

extensive efforts and services provided to Wright through DSS and

other agencies, there was no indication that the conditions

resulting in the neglect and abuse "can be substantially corrected

or eliminated so as to allow the safe return to his parent . . .

within a reasonable period of time."    Specifically, every

diagnosis revealed that Wright suffered from chronic paranoid

schizophrenia, yet she refused to accept the diagnoses and failed

to maintain a long-term relationship with or comply with a course

of treatment from one psychiatrist.    She insisted on procuring and



                               - 3 -
taking Xanax and resisted efforts at treating her condition with

less risky alternatives.   During the one and one-half year period

that DSS attempted to assist and help Wright control her chronic

mental illness and safely maintain custody of her child, Wright

failed to demonstrate the ability or desire to cooperate or comply

with the mental health professionals or with DSS workers who

needed to monitor her progress.

     The trial court also ruled that DSS presented clear and

convincing evidence sufficient to meet the statutory requirements

of Code § 16.1-283(C).   That section provides that a parent's

rights to a child placed in foster care may be terminated if the

court finds by clear and convincing evidence that it is in the

child's best interests and that the parent "without good cause,

[has] been unwilling or unable within a reasonable period of time

not to exceed twelve months from the date the child was placed in

foster care to remedy substantially the conditions which led to or

required continuation of the child's foster care placement"

despite the agencies' efforts to provide rehabilitative services.

Code § 16.1-283(C)(2).

     The evidence supports the trial court's finding.   Despite the

services provided, Wright failed to comply with the terms of a

protective order by refusing to cooperate with DSS case workers so

they could conduct home visits.   Moreover, she failed to cooperate

with mental health professionals and comply with a continued plan

of treatment in order to control her chronic mental condition.

                               - 4 -
Wright's refusal to allow home visits prevented DSS case workers

from monitoring her progress, observing and evaluating the home

environment and providing assistance in remedying the conditions

that led to the child's foster care placement.   In addition,

Wright lacks a stable and responsible support system of friends or

relatives that could assist her and assure the child's safety.

     DSS presented clear and convincing evidence satisfying the

statutory requirements of Code § 16.1-283 and proving that it was

in the best interests of the child to terminate Wright's parental

rights.   Accordingly, the decision of the circuit court is

affirmed.

                                                          Affirmed.




                               - 5 -